Conviction is for the manufacture of intoxicating liquor with a penalty of two years in the penitentiary.
It is urged that the indictment is defective in omitting to allege that the manufacture was for the "purpose of sale." Several special charges based upon the same theory were requested and refused. There was no error in declining to quash the indictment and in refusing the requested instructions. The contention has been decided adversely to appellant in Ex parte Mitchum, 91 Tex.Crim. Rep., 237 S.W. Rep., 936; Stringer v. State, 92 Tex.Crim. Rep., 241 S.W. Rep., 159 Crowley v. State, 92 Tex.Crim. Rep., 242 S.W. Rep., 472.
The evidence is positive and establishes beyond question that appellant operated a still and manufactured whisky on premises belonging to one S.B. French. Accused had no interest in the land on which the still was located, and had no legal right on the premises save by sufferance of the owner. The sheriff testified that he went to French's place and found part of a dismantled still, some mash in barrels, and where some appeared to have been poured on the ground. Objection to this evidence was made because it was not shown that the officer had a search warrant. Appellant was not at or about the still at the time, and the record fails to show when or where he was arrested. The owner gave the officer information as to how the still came on his premises, and the record fails to show that he made objection to the presence of the officer. No error appears in the admission of the testimony complained of. Stringer v. State, 92 Tex.Crim. Rep., 241 S.W. Rep., 159. The evidence overwhelmingly established appellant's guilt independent of the sheriff's testimony.
The judgment is affirmed.                           Affirmed. *Page 556 
                          ON REHEARING.                        November 8, 1922.